Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 112
2.	Claim limitations “a database interface configured…, a streamed clustering module configured…, a qualification level estimate module configured…, a graph generator configured…, a client input configured…, an edge reader configured…, a report generator configured… and a client output configured…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not include a structure for performing these limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
3.	Claims 1-7 will be allowed when applicant(s) has overcome the 112 2nd paragraph rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1, cited references (FARHAD et al., Palanciuc and Jebara et al.) alone or in combination either teach or suggest “a database interface configured to access an incoming data item set and a target data item set; a streamed clustering module configured to group the incoming data item set into incoming clusters and to group the target data item set into target clusters; a qualification level estimate module configured to generate a cluster qualification level estimate between an incoming cluster of the incoming clusters and a target cluster of the target clusters; a graph generator configured to build a bipartite graph between the incoming clusters and the target clusters based on the cluster qualification level estimate; a client input configured to receive an incoming data item from a client device to be assigned to the incoming cluster; an edge reader configured to consult the bipartite graph to calculate at least one individual qualification level estimate between the incoming data item and at least one target data item; a report generator configured to generate a report ranking target data item options based on the at least one individual qualification level estimate; and a client output configured to send the report to the client device.”
	Dependent claims 2-7 were allowed under the same reason as to claim 1.
	Claim 17 recited similar limitations; therefore, claim 17 is allowed under the same reason as to claim 1.
	Claims 18-20 are allowed under the same reason as to claim 17.
	As to claims 8, cited references (FARHAD et al., Palanciuc and Jebara et al.) alone or in combination either teach or suggest “receive an incoming data item from a client device describing aspects of a client user for matching purposes; generate an incoming data object to represent the incoming data item; identify a target cluster of a target object data set representing a target data item set; read a cluster qualification level estimate for the target cluster in relation to the incoming data object; calculate an individual qualification level estimate between the incoming data object and a target data object in the target cluster based on the cluster qualification level estimate; generate a report ranking target data item options based on the individual qualification estimate; and send the report to the client device.”	Claims 9-16 are allowed under the same reason as to claim 8.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154